Oldham, J., delivered the opinion of the court. . The objections raised by the demurrer to the plaintiff’s declaration are wholly frivolous and untenable. The declaration has described the instrument sued on according to its legal effect, and dpes not attempt to set it out in Iicbc verba; and had it so attempted to describe it, the objections raised by the demurrer would not avail the defendants. The doctrine of idem sonans applies in this case as well as in any other. The circuit court should have overruled the demurrer; wherefore the judgment is reversed and this cause remanded.